Case 2:20-cr-00114-JES-MRM Document 127 Filed 03/26/21 Page 1 of 3 PagelD 758

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA
CASE NO. 2:20-cr-16-FtM-
66MRM

-vs-

CASEY DAVID CROWTHER

 

VERDICT FORM

Count One
As to Count One of the Second Superseding Indictment,
which charges bank fraud,
A.As to defrauding a financial institution, we the

jury unanimously find Defendant Casey Crowther:
Not Guilty Guilty L£-~

B.As to obtaining money or funds from a financial
institution by means of materially false or
fraudulent pretenses, representations, or promises,
we the jury unanimously find Defendant Casey

Crowther:

Not Guilty Guilty me
Case 2:20-cr-00114-JES-MRM Document 127 Filed 03/26/21 Page 2 of 3 PagelD 759

Count Two
As to Count Two of the Second Superseding Indictment,
which charges false statement to a financial institution, we

the jury unanimously find Defendant Casey Crowther:

Not Guilty Guilty L-

Count Three
As to Count Three of the Second Superseding Indictment,
which charges illegal monetary transaction on April 21, 2020,

we the jury unanimously find Defendant Casey Crowther:

Not Guilty Guilty L-

Count Four
As to Count Four of the Second Superseding Indictment,
which charges illegal monetary transaction on April 24, 2020,

we the jury unanimously find Defendant Casey Crowther:

Not Guilty Guilty vo
Case 2:20-cr-00114-JES-MRM Document 127 Filed 03/26/21 Page 3 of 3 PagelD 760

SO SAY WE ALL.

3/ar L322 l

DATE * f

Cf.

JURY FOREPERSO
